Opinion filed March 24, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00253-CR
                                        __________

                          TERRY O’NELL HALL, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court
                                   Taylor County, Texas
                               Trial Court Cause No. 17419B


                           MEMORANDUM OPINION
       Terry O’Nell Hall entered an open plea of guilty to the offense of aggravated robbery.
The trial court convicted him of the offense and assessed his punishment at confinement for a
term of twenty-five years. We affirm.
                                        Issues on Appeal
       Appellant challenges his punishment in two issues. In his first issue, appellant contends
that he was denied due process of law because, in his punishment hearing, the victim testified
that a gun was used during the commission of the offense but, in the later trial of an accomplice,
the victim testified that he did not remember seeing a gun, which appellant contends resulted in
the accomplice receiving a lesser sentence than he received. In his second issue, appellant
contends that he was denied fundamental fairness at his punishment hearing and that, therefore,
the trial court erred by denying his motion for new trial. Appellant contends that he was denied
fundamental fairness because the victim’s testimony about the use of a gun was substantially
different at his punishment hearing than it was at the accomplice’s trial and because the
difference in the victim’s testimony resulted in a disparity in punishment for two defendants who
committed the same crime.
                                       Background Facts
        The record shows that appellant previously worked as a realtor. Through that job, he met
Leon Black and obtained knowledge of Black’s financial condition. Based on that knowledge,
appellant masterminded a plan to invade Black’s home. Appellant recruited Robert “Boots”
Jones to assist in carrying out the robbery, and Jones recruited Markus Sneed and Alicia Becerra
to help. Appellant’s original plan called for holding Black’s wife hostage in an effort to force
Black to withdraw funds from the bank. Appellant bought a plant for Becerra to deliver to
Mrs. Black at the Blacks’ house. Becerra, Jones, and Sneed went to the front door of the house.
Becerra knocked on the door, and Black answered. Black informed Becerra that his wife had
recently passed away. Becerra, Jones, and Sneed entered the house.
        At appellant’s punishment hearing, Black testified that the men shoved him to the floor.
The men told Black that they had a gun. Black testified that he was forced to lie face down on
the floor. One of the men gave the gun to Becerra and told her to hold it on Black. While
Becerra held the gun on Black, Jones and Sneed ransacked the house. At some point, appellant
entered the residence. Ultimately, appellant and his accomplices left the house with a television,
two guns, jewelry, and money.        Black was eighty-two years old when the offense was
committed.
        Sergeant Brian Burns of the Taylor County Sheriff’s Office questioned appellant about
the robbery. Appellant told him that a gun was used during the commission of the offense.
Appellant also signed a written statement in which he admitted that a gun was used. Appellant
also signed a written stipulation of evidence in which he judicially confessed that a handgun was
used.
        After the punishment evidence was concluded, the trial court sentenced appellant to
twenty-five years confinement. Appellant filed a motion for new trial asserting, among other
things, that his due process rights had been violated because Black gave “very likely perjured”
testimony at his punishment hearing. To support this assertion, appellant stated that Black
                                                2
testified at his punishment hearing that “he actually saw a gun during the robbery and said gun
was pointed at his face” but that Black testified at a later trial of an accomplice that “he did not
see a gun during the robbery.” Appellant argued that the allegedly conflicting testimony given
by Black at the accomplice’s trial established a “high probability” that Black’s testimony at his
punishment hearing was perjured.
       The trial court held a hearing on appellant’s motion for new trial. At the hearing,
appellant’s counsel indicated that he did not believe Black had intentionally perjured his
testimony but had “simply remembered [it] differently.” Appellant’s counsel stated that the jury
in the accomplice’s case had assessed an eight-year sentence and that there was “a fairly large
disparity” between the accomplice’s eight-year sentence and appellant’s twenty-five year
sentence “that was imposed in [appellant’s] case with the [trial court’s] consideration of a gun
having been a factor in [Black’s] testimony.” Based on Black’s allegedly conflicting testimony
and the disparity in the sentences, appellant argued that his due process rights had been violated.
The trial court denied appellant’s motion for new trial.
                                             Analysis
       We review a trial court’s denial of a motion for new trial for an abuse of discretion.
Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007). Appellant relies on the following
cases to support his contention that Black’s testimony about the use of a gun violated his due
process rights: Alcorta v. Texas, 355 U.S. 28, 31 (1957); Pyle v. Kansas, 317 U.S. 213, 215-16
(1942); Mooney v. Holohan, 294 U.S. 103, 112 (1935). These cases stand for the proposition
that the State’s knowing use of perjured testimony violates a defendant’s right to due process.
Alcorta, 355 U.S. at 31; Pyle, 317 U.S. at 215-16; Mooney, 294 U.S. at 112; see also Ex parte
Castellano, 863 S.W.2d 476, 479-80 (Tex. Crim. App. 1993); Thomas v. State, 841 S.W.2d 399,
402 (Tex. Crim. App. 1992). Such a violation occurs when the prosecutor has actual or imputed
knowledge of the perjury. Giglio v. United States, 405 U.S. 150, 154 (1972); Castellano, 863
S.W.2d at 481.
       The record provides no support for the contention that Black gave perjured testimony at
appellant’s punishment hearing. We note that appellant has not included Black’s testimony from
the accomplice’s trial in the record in this cause. Based on this circumstance, we are not in a
position to compare Black’s testimony in the accomplice’s trial with his testimony in appellant’s
punishment hearing. We also note that, at appellant’s punishment hearing, Black did not testify
that he saw a gun. Instead, he testified that he was forced to lie face down on the floor, that the
                                                 3
men said they had a gun, and that one of the men told Becerra to hold the gun on him.
Therefore, assuming that Black testified in the accomplice’s trial that he did not remember
seeing a gun, that testimony is not inconsistent with Black’s testimony at appellant’s punishment
hearing.
       Additionally, other evidence at appellant’s punishment hearing supported Black’s
testimony that a gun was used. Appellant told the police that a gun was used; appellant signed a
written statement admitting that a gun was used; and appellant judicially confessed to this fact.
Appellant has not shown that Black gave perjured testimony at his punishment hearing.
Appellant’s first issue is overruled.
       In his second issue, appellant argues that the difference in Black’s “gun” testimony in his
punishment hearing, as compared to Black’s testimony in the accomplice’s trial, resulted in a
disparity in punishment for appellant and the accomplice, although “the facts of the underlying
offense were the same in [appellant’s] case as they were in [the] accomplice’s.” Again, appellant
has not demonstrated that Black gave different testimony in the two proceedings.              More
importantly, the record shows that appellant orchestrated the invasion of Black’s home after
gaining Black’s trust and obtaining knowledge of Black’s financial status. These facts certainly
justify the lengthier sentence given to appellant. Appellant’s punishment is within the
punishment range for aggravated robbery, which is a first degree felony. See TEX. PENAL CODE
ANN. § 12.32 (Vernon Supp. 2010), § 29.03 (Vernon 2003). Considering the serious nature of the
offense in this cause, appellant’s sentence is not grossly disproportionate to the offense for which
he was convicted. McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992); Bradfield v. State,
42 S.W.3d 350, 353-54 (Tex. App.—Eastland 2001, pet. ref’d). The trial court did not abuse its
discretion by denying appellant’s motion for new trial. Appellant’s second issue is overruled.
                                        This Court’s Ruling
       The judgment of the trial court is affirmed.




                                                              TERRY McCALL
March 24, 2011                                                JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.
                                                 4